


RAINBOW
GAS COMPANY
ASSET MANAGEMENT AGREEMENT
This Asset Management Agreement ("Agreement") is entered into this 3rd day of
September by and between Rainbow Gas Company ("RGC") and Red Trail Energy LLC
("Customer") to become effective as of November 1, 2014 ("Effective Date") or
when Firm Transport Agreement FT-1256 goes into service on WBI. RGC and Customer
are each a "Party" to this Agreement.
WHEREAS, RGC is engaged in the marketing of natural gas and the management of
natural gas supplies and transportation capacity; and
WHEREAS, Customer desires for RGC to assist Customer with respect to management
of the natural gas supplies and natural gas transportation capacity of Customer;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, RGC and Customer, intending to be bound
thereby, mutually covenant and agree as follows:
SECTION 1. RELEASE OF TRANSPORTATION CAPACITY AND ASSET MANAGEMENT DUTIES.
(a)Released Capacity. Customer appoints RGC "Asset Manager" (as
(b)provided for in 18 C.F.R. § 284.8) and, as such, agrees to release to RGC the
following natural gas pipeline transportation capacity for seven (7) years from
the Effective Date of the following Transportation Agreement with WBI:
Pipeline
Transportation Agreement #
Volume
WBI Energy Transmission, Inc.
FT-1256
3,000 MMBtu per day
 
 
 



The released capacity identified above shall be referred to herein as "Released
Pipeline Capacity."
(c)RGC's Responsibilities.    Upon acquiring the Released Pipeline
(d)Capacity from Customer, RGC will be responsible for the management of
capacity, including nominations, scheduling, resolution of imbalances, payment
of transportation fees, surcharges and any other matters pertaining to the
Released Pipeline Capacity. RGC agrees to sell Customer natural gas as outlined
in the Natural Gas Sales Agreement between RGC and Customer, dated September
3rd, 2014.

919 S 7th St.. Ste. 405 I PO Box 837 I Bismarck, ND 58504 I Phone: 701.255.7970
I Fax: 1.255.7952 rainbowgas.com
54714401v1





--------------------------------------------------------------------------------






SECTION 2. TERM.
The appointment of RGC as Asset Manager of Customer shall commence on the
Effective Date of this Agreement and remain effective for the term of the
Transportation Agreement; provided, however, that at the end of the term,
Agreement will rollover for one (1) year term unless either RGC or Customer
provides the other with 45 days prior written notice of its intent to permit the
Agreement to expire.
SECTION 3. PAYMENT AND FEES.
(a)Reimbursement of RGC's Costs. Customer agrees to reimburse RGC for any
transportation costs, fuel, fees and, except as provided in Section 4 hereof,
penalties incurred by RGC in connection with management of Released Pipeline
Capacity for Customer.
(b)Netting of Balances. RGC shall have the right to net any amounts owed by
Customer to RGC against any amounts owed by ROC to Customer hereunder.
(c)Invoices.    On or before the fifteenth day of each month, RGC shall furnish
Customer with a statement and invoice setting forth the charges assessed
pursuant to this Agreement. On or before the 25th day of the month in which the
statement is furnished, Customer shall pay the amounts invoiced. If presentation
of the statement by RGC is delayed after the fifteenth day of a month, then the
time for payment shall be extended to a corresponding period of time until the
statement is received by Customer, unless Customer is responsible for such
delay. Invoices and billing inquiries shall be sent to Customer at:
Red Trail Energy
Attention : Gerald Bachmeier
Telephone: 701-974-3308
Facsimile : 701-974-3309
E-mail: gerald@redtrailenergy.com
(d)Payments. All payments to RGC shall be made via electronic fund transfer
("EFT") through the automated clearinghouse system in accordance with the
following depository information:
Bank Name:     
Account #:     
ABA 4:     


(e)Disputed Amounts. If Customer presents to RGC reasonable evidence supporting
Customer's good faith belief that the amount of the invoice is incorrect,
Customer shall pay the undisputed amount of such invoice. If RGC can
demonstrate, to Customer's reasonable satisfaction, that Customer's position is
incorrect, Customer shall immediately pay any remaining amount owed. Late
payments and all amounts withheld by Customer and

919 S 7th St.. Ste. 405 I PO Box 837 I Bismarck, ND 58504 I Phone: 701.255.7970
I Fax: 1.255.7952 rainbowgas.com
54714401v1





--------------------------------------------------------------------------------






subsequently acknowledged or determined to be owing shall bear interest running
from the original due date until paid at the lesser of (i) the then-effective
per annum rate of interest for commercial loans from U.S. banks, published under
"Money Rates" by the Wall Street Journal plus two percent (2%) per annum from
the date due until payment or (ii) the maximum applicable lawful interest rate,
or (iii) ten percent (10%).
(f)    Corrections. If either Party discovers that the amount billed in any
statement or payment rendered under this Agreement is incorrect, such inaccuracy
shall be adjusted within thirty (30) days of its discovery; however, no
adjustments shall be made for any inaccuracy not claimed within twenty-four (24)
months of the date of the original statement. A Party's rights under this
Section 3 shall survive termination of this Agreement.
SECTION 4. INDEMNITY.
(a)By RGC. RGC agrees to hold Customer harmless and to indemnify Customer from
any liability arising out of the intentional acts or omissions of RGC in the
discharge of its responsibilities and obligations as Asset Manager on behalf of
Customer hereunder.
(b)By Customer. Customer agrees to hold RGC harmless and to indemnify RGC for
any liability arising out of actions of RGC within the scope of RGC's authority
as Asset Manager for Customer hereunder.
SECTION 5. NOTICES.
Notices and communications hereunder shall be in writing, including by
electronic facsimile and e-mail, and shall be effective on receipt.
Communications hereunder shall be directed as follows:
In the case of RGC:
Rainbow Gas Company
919 S 7th St, Ste 405
Bismarck, ND 58504
Attn: Jolene Erdman
Email: jerdman@rainbowgas.com
In the case of Customer:
Red Trail Energy LLC
3682 Hwy 8 S
Richardton, ND 58652
Attn: Gerald Bachmeier
E-mail: gerald@redtrailenergy.com



919 S 7th St.. Ste. 405 I PO Box 837 I Bismarck, ND 58504 I Phone: 701.255.7970
I Fax: 1.255.7952 rainbowgas.com
54714401v1





--------------------------------------------------------------------------------




SECTION 6. LIABILITY
NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN THIS AGREEMENT, NEITHER PARTY
SHALL BE LIABLE FOR ANY INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE, OR
SIMILAR DAMAGES RELATED TO OR ARISING UNDER THIS AGREEMENT, WHETHER BASED IN
CONTRACT OR TORT, EXCEPT TO THE EXTENT NECESSARY TO INDEMNIFY A PARTY FOR
LIABILITY TO A THIRD PARTY.
SECTION 7. MISCELLANEOUS.
(a)Entire Agreement. This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter hereof and supersedes all prior
agreements, whether oral or written, of the parties pertaining to the subject
matter hereof.
(b)Amendment. This Agreement may be amended or modified only by an agreement in
writing executed by the parties hereto. No supplement, modification, or waiver
of this Agreement shall be binding unless executed in writing by both parties
hereto.
(c)Assignment. Except as provided in this Section 6, neither Party may assign
this Agreement or the Party's rights or obligations under this Agreement without
the prior written consent of the other Party (which consent shall not be
unreasonably withheld), except that this Agreement may be assigned, without such
prior written consent, to any entity which succeeds to the interests of a Party
by purchase or merger involving substantially all of the assets of that party.
The provisions of this Agreement shall inure to the benefit of the successors
and assigns of the parties.
(d)Regulatory Authorities And Tariffs. This Agreement, including all matters of
construction, validity, and performance, shall be governed by and construed in
accordance with the laws of the State of North Dakota, excluding any choice of
law, rules, or principles that would otherwise require the application of laws
of another jurisdiction. The transportation and delivery of natural gas
hereunder is subject to the terms and conditions of the tariffs of any
transporter of such natural gas, including any operation flow orders issued by
such transporter.
(e)Survivability. The provisions in Section 3, and such other provisions of this
Agreement to the extent required to give effect to the foregoing, shall survive
the expiration or termination of this Agreement.
(f)Headings. The headings and subheadings contained in this Agreement are used
solely for convenience and do not constitute a part of this Agreement between
the parties and shall not be used to construe or interpret the provisions of
this Agreement.

919 S 7th St.. Ste. 405 I PO Box 837 I Bismarck, ND 58504 I Phone: 701.255.7970
I Fax: 1.255.7952 rainbowgas.com
54714401v1





--------------------------------------------------------------------------------




(g)Counterparts. This Agreement may be executed in counterparts. Each such
counterpart hereof shall be deemed to be an original, all of which together
shall constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.
 
 
 
RAINBOW GAS COMPANY
 
 
 
 
 
 
By:
/s/ Jolene Erdman
 
 
 
Name: Jolene Erdman
 
 
 
President
 
 
 
 
 
 
 
COMPANY
 
 
 
 
 
 
By:
/s/ Gerald Bachmeier
 
 
 
Name: Gerald Bachmeier
 
 
 
Title: CEO
 
 
 
 




919 S 7th St.. Ste. 405 I PO Box 837 I Bismarck, ND 58504 I Phone: 701.255.7970
I Fax: 1.255.7952 rainbowgas.com
54714401v1



